 

Case 1:20-cv-05989-GBD Document 12 Filed 11/16/20 Page 1of1

 

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 
  
 

JOSUE PAGUADA, on behalf of himself and all

MCT RONICALT FPP |
others similarly situated,

;

Plaintiff,
ORDER

-against- 20 Civ. 5989 (GBD)

SOL DE JANEIRO USA, INC.,

Defendant.

GEORGE B. DANIELS, United States District Judge:

The December 3, 2020 initial conference is adjourned sine die.

Dated: November 16, 2020
New York, New York

SO ORDERED.

B Dirt

RGEB. DANIELS
ited States District Judge

 
